BOLIN, Justice
(concurring specially).
I concur fully with the findings of the per curiam opinion that Sheriff Tyrone Clark, Sr., is guilty beyond a reasonable doubt of corruption in office during his present term of office, as set forth in Charge two of the information, and that Sheriff Tyrone Clark, Sr., is guilty beyond a reasonable doubt of willful neglect of duty during his present term of office, as set forth in Charge one of the information, and as reflected in the seven acts specified in the opinion as supporting that finding. *431I write specially to state that I find from the evidence that Sheriff Tyrone Clark, Sr., is also guilty beyond a reasonable doubt of specified acts 4 and 9 in Charge one.
STUART, SHAW, MAIN, and BRYAN, JJ., concur.